DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 12/08/2020. Claims 1-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Conklin (20040135924) discloses a "sub-sampling arrangement for determining whether a frame is interlaced formatted by examining only a subset of the pixel blocks of a frame. See paragraphs 17 and 74.
Mei et al. (US 20150294498) discloses a graphics processing unit (GPU) generates graphical content at a certain frame rate and add blurring or defocusing to objects on a frame so that the object appears to be moving fast. One example way to add such blurring, the GPU may discard samples of bounding polygons that together indicate movement of one or more primitives before a pixel shader process the samples. See paragraphs 28-29 and 40-43.
However, neither Conklin or Mei, nor the combination thereof, discloses systems and methods for adaptive shading of image frames by GPU, used in automatically 
With respect to an example claim, claim 1 explicitly performing adaptive shading of image frames by a graphics processing unit, by determining a third shading rate based on determining that a quality reduction filter is used; and selecting a shading rate from among the first shading rate, the second shading rate, and the third shading rate for the first image frame; or alternatively, as exemplified in claim 19, by determining a functional of a function in the pixel shader based on determining that the quality reduction filter is used by applying one or more heuristics to a pixel shader in the GPU, so as to render a first image frame based on a shading rate. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-20 are allowed over the prior art.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mahmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

02/18/2021